    Case 3:18-cv-00499-AWT Document 46 Filed 10/28/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

MALIBU MEDIA, LLC,                   :
                                     :
                 Plaintiff,          :
                                     :
        v.                           :   CASE NO. 3:18CV499(AWT)
                                     :
JOHN DOE,                            :
                                     :
                 Defendant.          :


                                 ORDER

        The parties have reported that this action has been

settled in full.   Rather than continue to keep the case open on

the docket, the Clerk is directed to administratively close the

file without prejudice to reopening on or before November 25,

2019.

        If the parties wish to file a stipulation or dismissal

(for approval by the court or simply for inclusion in the

court’s file), they may do so on or before November 25, 2019.

        The date set forth in this order may be extended for good

cause pursuant to a motion filed in accordance with Local Rule

7(b).

        It is so ordered.

        Dated at Hartford, Connecticut this 25th day of October,

2019.



                                               /s/AWT
                                         Alvin W. Thompson
                                   United States District Judge
